Mr. Justice Smith delivered the opinion of the court. By this writ of error a judgment against the plaintiff in error for $95 and costs in favor of the defendant in error is sought to be reversed. The record shows that the horse and wagon of defendant in error was injured in a collision with the automobile of plaintiff in error at the intersection of Sacramento avenue and Twelfth street in Chicago, May 8, 1908. The cause was tried before the court, without a jury. No question of law is raised by the record. The evidence is conflicting on the question of negligence. The witnesses were before the trial judge, who had the benefit of observing the witnesses and their demeanor while testifying, and was, other things being equal, better qualified to pass upon their credibility than is a court of review from the mere reading of a statement of the substance of their testimony in the record. The findings of fact of the trial court, under such circumstances as appear in this record, will not be disturbed unless clearly and manifestly against the evidence. Bouton v. Cameron, 99 Ill. App. 600; Haug v. Haug, 193 Ill. 645. We have examined the testimony carefully and are unable to say that it so clearly preponderates in favor of the plaintiff in error as to justify a reversal. The judgment is affirmed. Affirmed.